 Case 2:18-cv-00803-MWF-JEM Document 34-1 Filed 02/11/19 Page 1 of 5 Page ID #:609



1    A. LAVAR TAYLOR (CA SBN # 129512)
2    Email: ltaylor@taylorlaw.com
     JONATHAN T. AMITRANO (CA SBN # 283389)
3
     Email: jamitrano@taylorlaw.com
4    Law Offices of A. Lavar Taylor, LLP
     3 Hutton Centre Drive, Suite 500
5
     Santa Ana, CA 92707
6    Telephone: (714) 546-0445
7
     Facsimile: (714) 546-2604

8    Attorneys for Defendant Jane Boyd
9
                      UNITED STATES DISTRICT COURT
10               FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                          WESTERN DIVISION
12   UNITED STATES OF AMERICA,                           Case No. 2:18-cv-00803-MWF-JEM
13
                 Plaintiff,
14
                                                         STATEMENT OF
15
     vs.                                                 UNCONTROVERTED FACTS AND
                                                         CONCLUSIONS OF LAW IN
16   JANE BOYD,                                          SUPPORT OF DEFENDANT’S
17
                 Defendant                               MOTION FOR SUMMARY
18
                                                         JUDGMENT PURSUANT TO
                                                         LOCAL RULE 56-1
19

20                                                       Hearing Date:      March 11, 2019
                                                         Time:              10:00 a.m.
21                                                       Judge:             Hon. Michael W. Fitzgerald
                                                         Courtroom:         5A
22

23
           Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Rule
24

25   56-1, Defendant Jane Boyd (“Defendant” or “Ms. Boyd”) hereby submits her
26
     Separate Statement of Uncontroverted Facts and Conclusions of Law in support of
27

28   her Motion for Summary Judgment.

                   {00102097.DOCX}Statement   of Uncontroverted Facts and Conclusions of Law
                                                     -1-
 Case 2:18-cv-00803-MWF-JEM Document 34-1 Filed 02/11/19 Page 2 of 5 Page ID #:610



1                           Statement of Uncontroverted Facts
2

3

4    Uncontroverted Material Facts                      Supporting Evidence
5
     1. During tax year 2010 the Defendant              Declaration of Jonathan T. Amitrano,
     had a financial interest in, signatory             ¶7, Exhibit E, Defendant’s Response to
6    authority over, and otherwise                      Plaintiff’s Request for Admissions,
7    controlled fourteen financial accounts             Request No. 3.
     in the United Kingdom.
8
     2. In 2010, Defendant’s UK bank                    Complaint to Reduce Federal Penalty
9    accounts had an aggregate balance that             Assessment to Judgment, ¶11;
     exceeded $10,000.                                  Defendant’s Answer to Complaint,
10
                                                        ¶11.
11   3. Defendant was required by law to                Complaint to Reduce Federal Penalty
12
     file an FBAR disclosing her financial              Assessment to Judgment, ¶12.
     interest in her fourteen UK bank                   Defendant’s Answer to Complaint,
13   accounts for 2010, but failed to timely            ¶12; Declaration of Jonathan T.
14   do so.                                             Amitrano, ¶7, Exhibit E, Defendant’s
                                                        Response to Plaintiff’s Request for
15
                                                        Admissions, Request No. 3 & 15.
16   4. In 2012 the Defendant applied to the            Declaration of Jonathan T. Amitrano,
     IRS’s Offshore Voluntary Disclosure                ¶7, Exhibit E, Defendant’s Response to
17
     Program and disclosed the U.K.                     Plaintiff’s Request for Admissions,
18   accounts to the IRS.                               Request No. 16.
19   5. The IRS Offshore Voluntary                      Declaration of Jonathan T. Amitrano,
     Disclosure Program was for taxpayers               ¶7, Exhibit E, Defendant’s Response to
20   to voluntarily report previously                   Plaintiff’s Request for Admissions,
21   undisclosed foreign accounts and                   Request No. 17.
     assets.
22
     6. On or around October 18, 2012,                  Declaration of Jonathan T. Amitrano,
23   Defendant submitted to the IRS a                   ¶7, Exhibit E, Defendant’s Response to
24
     delinquent FBAR for tax year 2010.                 Plaintiff’s Request for Admissions,
                                                        Request No. 18.
25   7. Defendant’s 2010 FBAR reported a                Declaration of Jonathan T. Amitrano,
26   total of fourteen foreign financial                ¶4, Exhibit B, Plaintiff’s Response to
     accounts.                                          Defendant’s Request for Production of
27
                                                        Documents, pages 0310 to 0313.
28


                  {00102097.DOCX}Statement   of Uncontroverted Facts and Conclusions of Law
                                                    -2-
 Case 2:18-cv-00803-MWF-JEM Document 34-1 Filed 02/11/19 Page 3 of 5 Page ID #:611



1    8. On January 21, 2014, IRS Revenue                Declaration of Jonathan T. Amitrano,
2    Agent Palladino sampled the 2010                   ¶6, Exhibit D, Plaintiff’s Response to
     FBAR provided by the Defendant and                 Defendant’s Request for Production of
3
     found that the FBAR was substantially              Documents, pages 0247 to 0248.
4    correct.
5
     9. During the examination of                       Declaration of Jonathan T. Amitrano,
     Defendant’s FBAR compliance the IRS                ¶9, Exhibit G, Plaintiff’s Response to
6    determined that Ms. Boyd’s lack of                 Defendant’s Requests for Admissions,
7    FBAR compliance was eligible for                   Request No. 8 & 9.
     level II NW (non-willful) mitigation.
8
     10. With respect to Defendant’s failure            Declaration of Jonathan T. Amitrano,
9    to file a 2010 FBAR, the IRS was                   ¶7, Exhibit E, Defendant’s Response to
     authorized to assess civil penalties               Plaintiff’s Request for Admissions,
10
     against the Defendant no later than                Request No. 24.
11   June 30, 2017.
12
     11. On February 3, 2015 the IRS sent a             Declaration of Jonathan T. Amitrano,
     letter to Ms. Boyd proposing a $47,279             ¶3, Exhibit A, Plaintiff’s Response to
13   FBAR penalty against her for tax year              Defendant’s Request for Production of
14   2010.                                              Documents, pages 0279 to 0285.
     12. Attached to the February 3, 2015               Declaration of Jonathan T. Amitrano,
15
     letter was Form 13348 which outlined               ¶3, Exhibit A, Plaintiff’s Response to
16   the proposed penalty computation.                  Defendant’s Request for Production of
                                                        Documents, pages 0279 to 0285.
17
     13. The proposed $47,279 FBAR                      Declaration of Jonathan T. Amitrano,
18   penalty for 2010 was computed by                   ¶3, Exhibit A, Plaintiff’s Response to
19   taking 10% of the highest account                  Defendant’s Request for Production of
     balance for each account for tax year              Documents, pages 0279 to 0285.
20   2010, up to a maximum penalty of
21   $5,000 per account.
     14. On June 9, 2016, a delegate of the             Declaration of Jonathan T. Amitrano,
22
     Secretary of Treasury made a federal               ¶7, Exhibit E, Defendant’s Response to
23   FBAR penalty assessment against                    Plaintiff’s Request for Admissions,
24
     Defendant for the 2010 calendar year               Request No. 25 & 26.
     in the amount of $47,279.00.
25   15. The 2010 FBAR penalty assessed                 Declaration of Jonathan T. Amitrano,
26   against the Defendant was a non-                   ¶9, Exhibit G, Plaintiff’s Response to
     willful FBAR penalty.                              Defendant’s Requests for Admissions,
27
                                                        Request No. 6.
28


                  {00102097.DOCX}Statement   of Uncontroverted Facts and Conclusions of Law
                                                    -3-
 Case 2:18-cv-00803-MWF-JEM Document 34-1 Filed 02/11/19 Page 4 of 5 Page ID #:612



1    16. The $47,279 penalty assessment      Declaration of Jonathan T. Amitrano,
2    consists of thirteen (13) separate FBAR ¶9, Exhibit G, Plaintiff’s Response to
     penalties for tax year 2010.            Defendant’s Requests for Admissions,
3
                                             Request No. 7.
4    17. Each of the thirteen penalties      Declaration of Jonathan T. Amitrano,
5
     related to a foreign financial account  ¶9, Exhibit G, Plaintiff’s Response to
     held by the Defendant which was not     Defendant’s Requests for Admissions,
6    timely disclosed on her 2010 FBAR.      Request No. 7.
7    18. In assessing the thirteen separate  Declaration of Jonathan T. Amitrano,
     FBAR penalties against the defendant, ¶9, Exhibit G, Plaintiff’s Response to
8
     the IRS treated each account that was   Defendant’s Requests for Admissions,
9    not listed on a timely filed FBAR as a  Request No. 8.
     separate non-willful violation.
10
     19. As of the date of the 2010 FBAR     Declaration of Jonathan T. Amitrano,
11   penalty assessment against the          ¶9, Exhibit G, Plaintiff’s Response to
12
     Defendant, the IRS Internal Revenue     Defendant’s Requests for Admissions,
     Manual provided that the maximum        Request No. 10.
13   non-willful level II mitigation penalty
14   was $5,000 per violation.
     20. While the Defendant held a total of Declaration of Jonathan T. Amitrano,
15
     fourteen (14) foreign financial         ¶7, Exhibit E, Defendant’s Response to
16   accounts, the IRS only assessed         Plaintiff’s Request for Admissions to
     penalties for thirteen (13) of the      Plaintiff, Request No. 3 & 28.
17
     accounts.
18   21. On January 31, 2018, the Plaintiff  Complaint to Reduce Federal Penalty
19   filed the present suit against the      Assessment to Judgment.
     Defendant.
20

21
                                Proposed Conclusions of Law
22

23   1. The failure to file an FBAR for a      31 U.S.C. § 5321(a)(5).
24
     specific year constitutes a single
     “violation” of 31 U.S.C. § 5321(a)(5).
25   2. The non-willful penalty for failing to 31 U.S.C. § 5321(a)(5).
26   file an FBAR for a single year cannot
     exceed $10,000, regardless of the
27
     number of foreign accounts held by the
28   defendant.

                  {00102097.DOCX}Statement   of Uncontroverted Facts and Conclusions of Law
                                                    -4-
 Case 2:18-cv-00803-MWF-JEM Document 34-1 Filed 02/11/19 Page 5 of 5 Page ID #:613



1    3. The plaintiff is required to comply    Accardi Doctrine.
2    with its own mitigation guildelines
     pursuant to the Accardi Doctrine, and
3
     as such, the penalty in the present
4    matter is limited to $5,000, prior to any
     credits for payments made.
5

6

7         Respectfully submitted this 11th day of February, 2019.
8

9                                                          /s/A. Lavar Taylor (with permission)
                                                           A. LAVAR TAYLOR
10

11                                                         /s/Jonathan T. Amitrano___________
12
                                                           JONATHAN T. AMITRANO

13                                                         Attorneys for Defendant,
14                                                         Jane Boyd
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                  {00102097.DOCX}Statement   of Uncontroverted Facts and Conclusions of Law
                                                    -5-
